DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, and 8-16, 18-23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Sankaran et al. (U.S. Publication 2019/0347125), hereinafter Sankaran in view of Yamada et al. (U.S. Publication 2013/0268742), hereinafter Yamada.


Referring to claim 1, Sankaran teaches, as claimed, a server platform comprising: 

a processor (see Fig. 1), having a plurality of cores (see Fig. 1, SCALAR CORE(S) 103, or SIMD CORE(S) 105), wherein each of the plurality of cores includes a first block of circuitry configured to implement an instruction set architecture (ISA) (first ISA, see Paragraph 163) supporting a first set of instructions (second ISA may be a (sub or super) of the first ISA, see Paragraph 163), and wherein at least a portion of the plurality cores include one or more ISA extension units (ISA extensions, see Paragraph 679)  comprising circuitry 28Attorney Docket: AC9630-US separate from the first block of circuitry configured to implement a second set of instructions comprising one or more extended instructions that are not included in the first set of instructions (Note, if one is super-set of another than the super-set has instructions that it’s subset does not have therefore subset does not include some of superset instructions), the processor further including at least one memory controller (see Fig. 128, Integrated Memory Controller Unit(s) 12814) and at least one input-output (IO) interface (see Fig. 35, IO fabric interface 3501); 

first memory (see Fig. 128, Cache Unit(s) 12804N), operatively coupled to a first memory controller; and 

a Network Interface Controller (NIC) (NIC, see Paragraph 473) operatively coupled to an IO interface (I/O fabric interface, see Paragraph 473).



Yamada does disclose a selectively enablable ISA (system (ASMP) may comprise computational cores implementing different instruction set architectures, see Abstract).

At the time of the invention it would have been obvious to a person of ordinary skill in the art to incorporate Yamada into Sankaran.

The suggestion/motivation for doing so would have been to combine different computational cores of different capabilities or specification (see Yamada’s Abstract).

As to claim 20, the modification teaches the server platform of claim 19, wherein the processor includes a first set of cores including the selectively enablable ISA extension  unit (see Yamada’s Abstract) and a second set of cores that do not include the selectively enablable ISA extension unit (second ISA may be a (sub or super) of the first ISA, see Sankaran Paragraph 163). 
 
As to claim 21, the modification teaches the server platform of claim 19, wherein each of the processor cores includes power frequency control logic that enables the frequency of the core to be dynamically adjusted on a per-core basis (dynamic execution frequency, see Sankaran Paragraph 265).  



As to claim 23, the modification teaches the server platform of claim 19, wherein the second set of instructions include a AVX3-512 5G instruction (see Sankaran Paragraph 1113; Note, the term, “e.g.” implies an open-ended list of AVXs).  

As to claim 25, the modification teaches the server platform of claim 19, wherein the plurality of cores includes cores that are autonomously configured (programmed, see Yamada’s Abstract).

As to claims 1-6, 10, 12-14, and 16 they are directed to a processor/method to implement the server as set forth in claim 19-23 and 25.  Therefore, they are rejected on the same basis as set forth hereinabove.

As to claim 7, the modification teaches the processor of claim 1, wherein the one or more instructions in the second set of instructions comprise at least one Advanced Matrix Extensions (AMX) instruction.

As to claim 8, the modification teaches the processor of claim 1, wherein a first set of cores among the plurality of cores have a configuration without an ISA extension unit, 

As to claim 9, the modification teaches the processor of claim 1, wherein the first set of instructions include at least one Streaming SIMD Extensions (SSE) instruction  (see Sankaran Paragraph 156) and one or more Advanced Vector Extensions (AVX) instructions.

As to claim 11, the modification teaches the processor of claim 10, wherein an autonomously configured core is configured to: execute an instruction thread using the first block of circuitry while the one or more ISA extension units are disabled; detect an instruction in the instruction thread that is among the second set of instructions, and in response, enable at least one ISA extension unit; and execute the instruction on an enabled ISA extension unit (see Yamada’s Abstract).

As to claim 15, the modification teaches the method of claim 13, wherein the first and second frequencies are selected such that the processor is operated at a maximum turbo mode (maximum performance, see Sankaran Paragraph 919).  

As to claim 18, the modification teaches the method of claim 12, further comprising: executing an instruction thread on a core while the one or more ISA extension units for the core are disabled; detecting an extended instruction in the instruction thread, and in .


Allowable Subject Matter

Claims, 7, 17, 24, and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

The prior arts made of record and not relied upon are considered pertinent to applicant’s disclosure:  

Jambur Sathyanarayana et al. (U.S. Pub. 2020/030872) discloses power license control of a processor; and

Carprioli et al. (U.S. Pub. 2013/0311758) discloses hardware profiling mechanism.
Response to Arguments

Applicant's arguments filed 10/18/2021 have been fully considered but they are not deemed to be persuasive.

Applicant argues, “In Fig. 6b, the ISA extension unit 606 is enabled, while in Fig. 6c the ISA extension unit is disabled. Importantly, core 602 is a single core, and not separate cores, and the ISA extension unit 606 is part of core 602 and is not part of a separate core.”

Examiner disagrees with applicant.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e. ‘not separate cores’,) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  It appears that applicant is arguing Fig. 6A is illustrates that claim limitations are configuring a single core not separated cores.  However, one claim limitation reads, ‘a portion of the plurality cores’.  Given in Fig. 12, ‘a portion’ could be construed as two cores or more.

Applicant argues,  “The accelerators are not cores”.

In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  It appears that applicant is arguing Fig. 6A is illustrates that claim limitations are configuring a single core not separated cores.  However, one claim limitation reads, ‘a portion of the plurality cores’.  Given in Fig. 12, ‘a portion’ could be construed as two cores or more.  Whether accelerators are cores or not, it is irrelevant to claimed limitations.

Applicant argues, The accelerators are not cores, nor are the exposed as processor ISA extensions. Moreover, they are physically separate circuit blocks that are not part of any core.

Examiner disagrees with applicant. The paragraph 163 clearly recites, “Note that even within a particular type of processing elements the ISA and microarchitecture maybe different.”  Sankaran clearly teaches that ISA is within processing elements and teaches that various type of microarchitecture are possible within a core.

Applicant argues, . “none of the cores in either Sankaran or Yamada can be selectively configured.”

can be selectively configured’ or ‘ISA extension unit can be selectively enabled’.  Furthermore, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).   Yamada teaches, ISA extension can be selective enabled or disabled.  The enabling or disabling is part of configuration.  Sankaran teaches ISA extension can be within the processing element that is within a core, since ISA is configurable the core is configurable.  

Applicant argues, regarding claims 2 and 20, “Since the combination of the combination of Sankaran and Yamada do not teach or fairly suggest a core including a selectively enablable ISA extension unit, claim 20 (and claim 2) is further patentable over Sankaran in view of Yamada. In addition, each of claims 21 and 22, which depend from claim 20, are likewise patentable over Sankaran in view of Yamada for at least the same reasons as claim 20.”

Examiner disagrees with applicant.  See above responses.

Applicant argues, “First, the dynamic execution frequency of static code has nothing to do with adjusting a core frequency. The execution frequency of static core (that is, how frequently is the core executed) may be dependent on multiple considerations. The purpose of measuring the frequency is to determine what core (or an accelerator) should be used to execute various program code. 
More importantly, there is no disclosure in this paragraph or elsewhere in Sankaran that teaches or fairly suggests being able to dynamically adjust the frequency of cores on a processor on a per-core basis. Accordingly, claim 21 and 4 (which recites similar limitations) is further patentable over Sankaran in view of Yamada. 

Examiner disagrees with applicant.  The dynamic execution frequency of static code effects how frequently it will utilize different cores (OOO Core or another core) to effect efficiency which implicitly effects power usage for each core.   

Applicant argues, The inventors, including Sankaran, worked for Intel Corporation and assigned the invention to Intel. Sankaran was filed on December 31, 2016. The Applicant include inventors who likewise work for Intel Corporation and the application is assigned to Intel Corporation. The AVX3-512 SG instruction(s) did not exist in December 31, 2016. Accordingly, it would not be possible for Sankaran to teach or suggest something that was not yet in existence. Accordingly, claim 23 is further patentable over Sankaran in view of Yamada.

Examiner disagrees with applicant.  The claim 6 of Instant application recites, “one AVX instruction compreises an AVX3-512 5G instruction”.    Unless there is absolutely zero 

Applicant argues, “Yamada's Abstract is presented above. There is nothing in the Abstract indicating a core being autonomously configured. Autonomous configuration is discussed in paragraphs [0054]-[0057] in the present application. "Autonomously" configured means the core is configuring itself. Programming a core would be done by something external to the core, so this would not involve a core configuring itself. Accordingly, claim 23 is further patentable over Sankaran in view of Yamada.”

Examiner disagrees with applicant.  Yamada teaches, ISA extension can be selective enabled or disabled.  The enabling or disabling is part of configuration.  Sankaran teaches ISA extension can be within the processing element that is within a core, since ISA is configurable the core is configurable.  Since, enabling and disabling is within the core it is autonomous configuration.

Regarding rest of the Arguments examiner provides renewed Allowable/Objections below.





Allowable Subject Matter

Claims 9, 17, 24, and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion

The prior arts made of record and not relied upon are considered pertinent to applicant’s disclosure:  

Jambur Sathyanarayana et al. (U.S. Pub. 2020/030872) discloses power license control of a processor; and

Carprioli et al. (U.S. Pub. 2013/0311758) discloses hardware profiling mechanism. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hyun Nam whose telephone number is (571) 270-1725 and fax number is (571) 270-2725.  The examiner can normally be reached on Monday through Friday 8:30 AM to 5:00 PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HYUN NAM/Primary Examiner, Art Unit 2183